           Case 4:16-cr-40025-TSH Document 281 Filed 12/16/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )
                                                      )      Docket No. 16-CR-40025-TSH
(1)    IVAN CRUZ-RIVERA and                           )
(2)    CARLOS JIMENEZ                                 )
                                                      )
                       Defendants.                    )
                                                      )

    UNITED STATES’ OPPOSITION TO MOTION TO ADMIT AGENT NOTES AND, IN
     THE ALTERNATIVE, MOTION TO ADMIT AUGUST 2014 PROFFER REPORT

       The United States of America hereby opposes Defendant Carlos Jimenez’ Motion to Admit

Handwritten Field Notes Pursuant (the “Motion”) (Docket Entry 272). Defendant relies entirely on

Fed. R. Evid. 612(b), but conspicuously fails to cite or consider the language in that rule noting that

this rule applies only when the Jencks Act does not. The plain language of Rule 612(b) restricts its

application with the words “[u]nless 18 U.S.C. § 3500 provides otherwise in a criminal case” – in

other words, Rule 612(b) applies only to documents that do not implicate the Jencks Act. See, e.g.,

United States v. Giovanelli, 747 F.Supp. 915, 916 (SDNY 1989) (noting that a particular police

report is “a document in the same category as 3500 materials, and therefore is also excluded from

the scope of Rule 612 of the Federal Rules of Evidence”). Agent Woudenberg’s notes obviously

constitute Jencks material and fall within the confines of 18 U.S.C. § 3500.1 Because the notes

in question constitute a witness statement in the possession of the United States in a criminal case,

the Jencks Act – not Rule 612(b) – governs the production and use of these notes.




1
  18 U.S.C. § 3500 concerns the production of the statement of a witness that is in the possession of
the United States and that relates to the subject matter of that witness’s testimony.

                                                  1
           Case 4:16-cr-40025-TSH Document 281 Filed 12/16/18 Page 2 of 4



       In the alternative, the United States respectfully moves pursuant to Rule 612(b) to admit

those portions of the DEA report of an August 2014 proffer that Defendant utilized to refresh the

recollection of Segundo Gutierrez. On December 14, 2018, counsel for Defendant Carlos Jimenez

repeatedly showed this report to the witness during his testimony, and relied extensively on portions

of this report for the purpose of refreshing the witness’s recollection. Attached as Exhibit A to this

motion is a redacted copy of this proffer report, with portions of the report that were not used to

refresh the witness having been excised.2

       As Defendant stated in the Motion, “Rule 612 states that ‘when a witness uses a writing to

refresh memory… while testifying… an adverse party is entitled to introduce in evidence any

portion that relates to the witness’s testimony.’” Id. Defendant further noted that the testifying

agent “referred to his handwritten notes before answering” and argued that, under “the plain

language of Rule 612,” the document that refreshed the agent’s testimony should be admitted into

evidence. Id. If the Court is inclined to admit the agent notes pursuant to Defendant’s motion, the

Court should also admit the relevant portions of the August 2014 proffer report that defense counsel

utilized to refresh Gutierrez’ recollection while he testified.3




2
 The United States will make the original version of this report available to the Court so that the
Court may assess the appropriateness of the proposed redactions.
3
  The August 2014 proffer report also constitutes Jencks material and, if the Court decides not to
admit the agent notes because given the Rule 612(b) carve-out for Jencks material, the proffer
report likewise should not be admitted pursuant to Rule 612(b).

                                                    2
           Case 4:16-cr-40025-TSH Document 281 Filed 12/16/18 Page 3 of 4



        For the foregoing reasons, the United States respectfully requests that the Court deny

Defendant Carlos Jimenez’ Motion to Admit Agent Notes (Docket Entry 272) or, in the alternative,

that the Court admit the pertinent portions of the August 2014 proffer report into evidence.


                                                       Respectfully submitted,
                                                       ANDREW E. LELLING
                                                       United States Attorney

                                             By:       /s/ William F. Abely
                                                       MICHELLE L. DINEEN JERRETT
                                                       WILLIAM F. ABELY
                                                       Assistant U.S. Attorneys
                                                       595 Main Street
                                                       Worcester, Massachusetts 01608
                                                       William.Abely@usdoj.gov
Date:   December 16, 2018




                                                   3
          Case 4:16-cr-40025-TSH Document 281 Filed 12/16/18 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       This is to certify that this document shall be served on counsel to Defendants via ECF.


                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney
Dated: December 16, 2018



                                   RULE 7.1 CERTIFICATION

       This is to certify that counsel to the United States has conferred with opposing counsel and
have attempted in good faith to resolve or narrow the issue.

                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney
Dated: December 16, 2018




                                                 4
